Exhibit 10.3


RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the
CONSTELLATION BRANDS, INC.
LONG-TERM STOCK INCENTIVE PLAN


Name of Participant:
 


Grant Date:
 


Number of Restricted Stock Units:
 


Vesting Dates:
 





Constellation Brands, Inc. (the “Company”) hereby awards to the designated
participant (“Participant”), Restricted Stock Units under the Company’s
Long-Term Stock Incentive Plan (the “Plan”). The principal features of this
Award are set forth above, including the date of grant of the Restricted Stock
Units (the “Grant Date”). This Award shall be effective on the Grant Date. The
Restricted Stock Units consist of the right to receive shares of Class A Common
Stock, par value $.01 per share, of the Company (“Shares”) and are subject to
the provisions of the Terms and Conditions of the Agreement and the Appendix, if
any, (together, the “Agreement”).


PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND CONDITIONS OF THE
AGREEMENT. FOR EXAMPLE, IMPORTANT ADDITIONAL INFORMATION ON VESTING AND
FORFEITURE OF THE RESTRICTED STOCK UNITS COVERED BY THIS AWARD IS CONTAINED IN
SECTIONS 2 THROUGH 7 OF THE TERMS AND CONDITIONS. TO THE EXTENT ANY CAPITALIZED
TERMS USED IN THE TERMS AND CONDITIONS ARE NOT DEFINED HEREIN, THEY WILL HAVE
THE MEANING ASCRIBED TO THEM IN THE PLAN.


BY MY ELECTRONIC ELECTION TO ACCEPT THE TERMS AND CONDITIONS OF THIS GRANT OF
RESTRICTED STOCK UNITS (WHICH SERVES AS MY ELECTRONIC SIGNATURE OF THE
AGREEMENT), I AGREE THAT MY PARTICIPATION IN THE PLAN IS GOVERNED BY THE
PROVISIONS OF THE PLAN AND THE AGREEMENT (INCLUDING ITS TERMS AND CONDITIONS AND
THE APPENDIX, IF ANY, FOR MY COUNTRY OF RESIDENCE). IF I FAIL TO ACCEPT THE
TERMS AND CONDITIONS OF THIS AWARD WITHIN NINETY (90) DAYS OF THE GRANT DATE SET
FORTH ABOVE, THE COMPANY MAY DETERMINE THAT THIS AWARD HAS BEEN FORFEITED.





--------------------------------------------------------------------------------




TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AGREEMENT


1.Grant. The Company hereby awards to the Participant under the Plan as a
separate incentive and not in lieu of any salary or other compensation for his
or her services, an Award of Restricted Stock Units as of the Grant Date
specified above, subject to all of the terms and conditions in the Agreement and
the Plan.


2.Vesting Schedule.


(a)    Service. Except as otherwise provided under this Agreement, the
Restricted Stock Units shall vest in accordance with the following vesting
schedule: 100% of the Restricted Stock Units shall vest on the Vesting Date (as
set forth on the first page of this Agreement); provided, in each case, that the
Participant continues as a member of the Company’s Board of Directors until such
date.


(b)    Death or Disability. If the Participant dies or incurs a RSU Disability
(as defined below) while serving as a member of the Company’s Board of Directors
prior to the Vesting Date, any Restricted Stock Units that have not vested prior
to the date of the Participant’s death or RSU Disability shall immediately vest.
“RSU Disability” means a disability as defined under Treasury regulation section
1.409A-3(i)(4)(i)(A) which generally means that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.


(c)    Termination. If the Company’s Board of Directors decides not to nominate
the Participant for an additional term as a member of the Company’s Board of
Directors, unless such decision is for Cause, the Restricted Stock Units shall
vest on the date of the Company’s next Annual Meeting of Stockholders, at which
directors are elected; provided that the Participant continues as a member of
the Company’s Board of Directors until such date.


(d)    Change in Control. The Restricted Stock Units are subject to the
following rules in the event the Participant continues to serve as member of the
Company’s Board of Directors until the date of a change in control described in
this subsection, which rules shall apply in lieu of the default Change in
Control provisions under the Plan. Upon the occurrence of an event that: (A)
occurs before the Vesting Date; (B) is a Change in Control; and (C) constitutes
a change in ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company within the
meaning of Code Section 409A and the Treasury regulations and guidance issued
thereunder (“Section 409A”) (such event shall be referenced as a “RSU Change in
Control”), any Restricted Stock Units that have not vested prior to the date of
the RSU Change in Control shall immediately vest.


3.Committee Discretion. The Committee, in its absolute discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time; provided that, the time or
schedule of any amount to be settled pursuant to the terms of this Agreement
that provides for deferral of compensation under Section 409A, may not be
accelerated except as otherwise permitted under Section 409A. If so accelerated,
such Restricted Stock Units shall be considered as having vested as of the date
specified by the Committee.


4.Forfeiture. Notwithstanding any default provision in the Plan to the contrary,
subject to all applicable laws, if the Participant ceases to be a member of the
Company’s Board of Directors for any reason before the occurrence of a vesting
event set forth in Section 2 above, any unvested Restricted Stock Units shall be
forfeited to the Company.





--------------------------------------------------------------------------------






5.Death of Participant. Any distribution or delivery to be made to the
Participant under the Agreement shall, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if either no beneficiary
survives the Participant or the Committee does not permit beneficiary
designations, to the administrator or executor of the Participant’s estate. Any
designation of a beneficiary by the Participant shall be effective only if such
designation is made in a form and manner acceptable to the Committee. Any
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


6.Code Section 409A. Restricted Stock Units are generally intended to be exempt
from Section 409A as short-term deferrals and, accordingly, the terms of this
Agreement shall be construed to preserve such exemption. To the extent that
Restricted Stock Units granted under this Agreement are subject to the
requirements of Section 409A, this Agreement shall be interpreted and
administered in accordance with the intent that the Participant not be subject
to tax under Section 409A. Neither the Company nor any of its Subsidiaries,
shall be liable to any Participant (or any other individual claiming a benefit
through the Participant) for any tax, interest, or penalties the Participant
might owe as a result of participation in the Plan, and the Company and its
Subsidiaries shall have no obligation to indemnify or otherwise protect the
Participant from the obligation to pay any taxes pursuant to Section 409A,
unless otherwise specified.


7.Settlement of Restricted Stock Units.


(a)    Status as a Creditor. Unless and until Restricted Stock Units have vested
in accordance with Section 2 above, the Participant will have no settlement
right with respect to any Restricted Stock Units. Prior to settlement of any
vested Restricted Stock Units, the vested Restricted Stock Units will represent
an unfunded and unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. The Participant is an unsecured general
creditor of the Company, and settlement of Restricted Stock Units is subject to
the claims of the Company’s creditors.


(b)    Form and Timing of Settlement. Restricted Stock Units will be settled in
the form of Shares upon the vesting of the Restricted Stock Units pursuant to
Section 2 above. Where a fractional Share would be owed to the Participant upon
the vesting of Restricted Stock Units, the Company may (1) round up the Shares
that are payable to the Participant to the nearest whole number, or (2) pay a
cash payment equivalent in place of such fractional Share. Upon issuance, Shares
will be electronically transferred to an account in the Participant’s name at
the provider then administering the Plan as it relates to the Restricted Stock
Units. The Shares to be issued upon settlement will be issued as soon as
practicable to the Participant following the Vesting Date; provided that such
Shares will be issued no later than the date that is two and a half (2.5) months
from the end of the later of (1) the Participant’s tax year that includes the
Vesting Date, or (2) the Company’s tax year that includes the Vesting Date.


(c)    Clawback. Notwithstanding any provision to the contrary, any “clawback”
or “recoupment” policy required under applicable law or provided for under
Company policy shall automatically apply to this Award.


8.Dividend Equivalents.  During the period beginning on the Grant Date and
ending on the date that Shares are issued in settlement of vested Restricted
Stock Units, the Participant will accrue dividend equivalents on Restricted
Stock Units equal to any cash dividend or cash distribution that would have been
paid on the Restricted Stock Unit had that Restricted Stock Unit been an issued
and





--------------------------------------------------------------------------------




outstanding Share of Class A Common Stock on the record date for the dividend or
distribution.  Such accrued dividend equivalents (1) will vest and become
payable upon the same terms and at the same time of settlement as the Restricted
Stock Unit to which they relate (and will be payable with respect to any Shares
that are issued or that are withheld pursuant to Section 9 in order to satisfy
Participant’s Tax-Related Items), (2) will be denominated and payable solely in
cash and paid in such manner as the Company deems appropriate, and (3) will not
bear or accrue interest.  Dividend equivalent payments, at settlement, will be
net of applicable federal, state, local and foreign income and social insurance
withholding taxes as provided in Section 9. Upon the forfeiture of the
Restricted Stock Units, any accrued dividend equivalents attributable to such
Restricted Stock Units will also be forfeited.


9.Responsibility for Taxes & Withholding. Regardless of any action the Company
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company. The Participant further
acknowledges that the Company (1) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
to the Restricted Stock Units, including, but not limited to, the grant, vesting
or settlement of the Restricted Stock Units, the issuance of Shares upon
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends and/or dividend
equivalents; and (2) does not commit to and are under no obligation to structure
the terms of any Award to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable event, the Participant
acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
to satisfy all Tax-Related Items. In this regard, the Company will withhold in
Shares upon the relevant taxable or tax withholding event, as applicable, unless
the use of such withholding method is problematic under applicable tax or
securities law or has materially adverse accounting consequences, in which case,
the obligation for Tax Related Items may be satisfied by the following methods:


(a)    withholding from the Participant’s cash compensation paid to the
Participant by the Company; or


(b)     withholding from proceeds of the Shares acquired upon vesting/settlement
of the Restricted Stock Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization).


Notwithstanding anything to the contrary in the Plan, the Participant shall not
be entitled to satisfy any Tax-Related Item or withholding obligation that arise
as a result of the Agreement by delivering to the Company any shares of capital
stock of the Company. To avoid negative accounting treatment, the Company may
withhold or account for Tax-Related Items by considering applicable statutory
withholding amounts or other applicable withholding rates (but not in excess of
the maximum amount permitted for tax withholding under applicable law). If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares attributable to the vested Restricted Stock Units, notwithstanding that a
number of Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect





--------------------------------------------------------------------------------




of the Participant’s participation in the Plan.


The Participant shall pay to the Company any amount of Tax-Related Items that
the Company may be required to withhold or account for as a result of the
Participant’s participation in the Plan that will not for any reason be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items.


By accepting this grant of Restricted Stock Units, the Participant expressly
consents to the methods of withholding Tax-Related Items by the Company as set
forth herein, including the withholding of Shares and the withholding from the
Participant’s cash compensation or other amounts payable to the Participant. All
other Tax-Related Items related to the Restricted Stock Units and any Shares
delivered in satisfaction thereof are the Participant’s sole responsibility.


10.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Restricted Stock Units (whether
vested or unvested) unless and until such Restricted Stock Units vest and the
corresponding Shares are issued. After such issuance, the Participant shall have
the rights of a stockholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares, if any.


11.Acknowledgments. The Participant acknowledges and agrees to the following:


(a)The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time.


(b)The grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of the Restricted Stock Units even if the
Restricted Stock Units have been granted repeatedly in the past.


(c)All determinations with respect to such future Restricted Stock Units, if
any, including but not limited to, the times when the Restricted Stock Units
shall be granted or when the Restricted Stock Units shall vest, will be at the
sole discretion of the Committee.


(d)The Participant’s participation in the Plan is voluntary.


(e)The future value of the Shares is unknown and cannot be predicted with
certainty.


(f)No claim or entitlement to compensation or damages arises from the
termination or forfeiture of the Award, termination of the Plan, or diminution
in value of the Restricted Stock Units or Shares and the Participant irrevocably
releases the Company and its Subsidiaries from any such claim that may arise.


(g)Neither the Plan nor the Restricted Stock Units shall be construed to create
an employment relationship where any employment relationship did not otherwise
already exist.


(h)The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult





--------------------------------------------------------------------------------




with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.


(i)The Company reserves the right to impose other requirements on participation
in the Plan, on the Restricted Stock Units and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or other applicable Rule or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


12.Changes in Stock. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s Class A
Common Stock, par value $.01, shall be increased, reduced or otherwise changed,
the Restricted Stock Units shall be adjusted automatically consistent with such
change to prevent substantial dilution or enlargement of the rights granted to,
or available for, the Participant hereunder.


13.Address for Notices. All notices to the Company shall be in writing and sent
to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s records as the Participant’s
address.


14.Transferability. The Participant shall have no right to sell, assign,
transfer, pledge or otherwise encumber the Restricted Stock Units in any manner
until the Shares are issued to Participant upon settlement. Following settlement
and issuance of Shares, in the event the Company permits Participant to arrange
for sale of Shares through a broker or another designated agent of the Company,
Participant acknowledges and agrees that the Company may block any such sale
and/or cancel any order to sell placed by the Participant, in each case if the
Participant is not then permitted under the Company’s insider trading policy to
engage in transactions with respect to securities of the Company. If the
Committee determines that the ability of the Participant to sell or transfer
Shares is restricted, then the Company may notify the Participant in accordance
with Section 13 of the Agreement. The Participant may only sell such Shares in
compliance with such notification by the Company.


15.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, the Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


16.Plan Governs. The Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of the Agreement
and one or more provisions of the Plan, the provisions of the Plan shall govern.


17.Governing Law. The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.


18.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of the Agreement.







--------------------------------------------------------------------------------




19.Severability. In the event that any provision in the Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of the Agreement.


20.Modifications to the Agreement. The Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing the Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to the Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.


21.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received a right to an
equity based award under the Plan, and has received, read, and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.


22.Compliance with Laws and Regulations; General Restrictions on Delivery of
Shares. The Participant understands that the vesting of the Restricted Stock
Units under the Plan and the issuance, transfer, assignment, sale, or other
dealings of the Shares shall be subject to compliance by the Company (or any
Subsidiary) and the Participant with all applicable requirements under the laws
and Rules of the country of which the Participant is a resident. Furthermore,
the Participant agrees that he or she will not acquire Shares pursuant to the
Plan except in compliance with the laws and Rules of the country of which the
Participant is a resident.


The Company shall not be required to transfer or deliver any Shares, dividends,
dividend equivalents or distributions relating to such Shares until it has been
furnished with such opinions, representations or other documents as it may deem
necessary or desirable, in its discretion, to ensure compliance with any law or
Rules of the Securities and Exchange Commission or any other governmental
authority having jurisdiction under the Plan or over the Company, the
Participant, or the Shares or any interests therein. The Award of Restricted
Stock Units evidenced by the Agreement is also subject to the condition that, if
at any time the Committee administering the Plan shall determine, in its
discretion, that the listing, registration or qualification of the Shares (or
any capital stock distributed with respect thereto) upon the New York Stock
Exchange (or any other securities exchange or trading market) or under any
United States state or federal law or other applicable Rule, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of the Award of Restricted
Stock Units evidenced by the Agreement or the issuance, transfer or delivery of
the Shares (or the payment of any dividends, dividend equivalents or other
distributions related to the Shares), the Company shall not be required to
transfer or deliver any Shares, dividends, dividend equivalents or distributions
relating to such Shares unless such listing, registration, qualification,
consent or approval shall have been effected or obtained to the complete
satisfaction of the Committee and free of any conditions not acceptable to the
Committee.


23.Authorization to Release and Transfer Necessary Personal Information. The
Participant hereby explicitly and unambiguously consents to the collection, use,
processing, and transfer, in electronic or other form, of his or her personal
data by and among, as applicable, the Company and its Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that the Company and its
Subsidiaries may hold certain personal information about the Participant
including, but not limited to, the Participant’s name, home address, email
address and telephone number, date of birth, social security number (or any
other





--------------------------------------------------------------------------------




social or national identification number), salary, nationality, job title,
number of Restricted Stock Units and/or Shares held and the details of all
Restricted Stock Units or any other entitlement to Shares awarded, cancelled,
vested, unvested or outstanding for the purpose of implementing, administering
and managing the Participant’s participation in the Plan (the “Data”). The
Participant understands that the Data may be transferred to the Company or any
of its Subsidiaries, or to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that any recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting human resources. The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan, including any requisite transfer of such Data to
a broker or other third party assisting with the administration of Restricted
Stock Units under the Plan or with whom Shares acquired pursuant to the vesting
of the Restricted Stock Units or cash from the sale of such Shares may be
deposited. Furthermore, the Participant acknowledges and understands that the
transfer of the Data to the Company or its Subsidiaries or to any third parties
is necessary for his or her participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan. The Participant
understands that he or she may, at any time, view the Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consents herein by contacting
human resources in writing. The Participant further acknowledges that withdrawal
of consent may affect his or her ability to vest in or realize benefits from the
Restricted Stock Units, and his or her ability to participate in the Plan. For
more information on the consequences of refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact human resources.


24.Electronic Delivery and Execution. The Participant hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of the Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agree that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.


25.Appendix. Notwithstanding any provision of the Agreement to the contrary,
this Restricted Stock Unit grant and the Shares acquired under the Plan shall be
subject to any and all special terms and provisions as set forth in the
Appendix, if any, for the Participant’s country of residence (and country of
service, if different).





